NUMBER 13-16-00267-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ORLANDO ROBLES,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 28th District Court
                         of Nueces County, Texas.



                         MEMORANDUM OPINION
             Before Justices Benavides, Perkes, and Longoria
                    Memorandum Opinion Per Curiam

      Appellant, Orlando Robles, attempts to appeal his conviction for indecency with a

child. The trial court has certified that this “is a plea-bargain case, and the defendant

has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On May 16, 2016, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On May 25, 2016, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                                         PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of July, 2016.




                                               2